TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00613-CR



                               Ex parte James Kenneth Loucks


   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
          NO. 2006R-082, HONORABLE DAN R. BECK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               James Kenneth Loucks has informed this Court that he no longer wishes to

pursue this appeal. The State also requests that this appeal be dismissed. We dismiss this appeal.

See Tex. R. App. P. 42.2.




                                             G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed

Filed: May 8, 2009

Do Not Publish